United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventor: Floyd G. Goodman			:
Application No. 16/974,184			:		Decision on Petition
Filing Date: November 4, 2020		:				
Attorney Docket No. 2xHardHood988	:
	

This is a decision on the renewed petition under 37 C.F.R. § 1.181 filed March 22, 2022, to withdraw the holding of abandonment of the above-identified application.

The petition is granted.

On February 5, 2021, the Office issued a non-final Office action setting a shortened statutory period for reply of three (3) months.  A copy of the Office action is enclosed.  A reply to the Office action was not timely filed, and an extension of time was not obtained.  As a result, the application became abandoned on May 6, 2021.  The Office issued a Notice of Abandonment on October 7, 2021.

A petition under 37 C.F.R. § 1.181 was filed on October 16, 2021.  The Office issued a decision dismissing the petition on March 4, 2022.  The decision states the petition fails to establish the Office action was not received at the address of record.  A copy of the Office action was issued with the decision.

The renewed petition was filed with a reply to the Office action on March 22, 2022.  The renewed petition establishes the Office action was not received at the address of record.

In view of the prior discussion, the holding of abandonment is hereby withdrawn.

Technology Center Art Unit 3799 will be informed of the instant decision and the reply to the Office action filed on March 22, 2022, will be considered by the examiner in due course.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions